Opinion op the Couet by
Judge Petees :
Tbe partnership closed in 1861, tbe parties lived in tbe immediate neighborhood of each other, until the death of Sfillivan in January, 186J; their opportunities for settling and closing up the firm accounts might be said to be daily for nearly six years, and with this suit no books are exhibited; the surviving partner fails not only, when warned by the court below of the consequences, to exhibit any account of the transactions of his late firm by the books, or a statement of the business, but fails to show that it was not in his power to produce the books, or the proper statement of the transaction and business of his firm.
Under such circumstances, this court cannot say that the court below after waiting at least a reasonable time on appellant, erred in dismissing his petition.
Wherefore, the judgment is affirmed.